SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

565
CA 11-00027
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


NANCY WOLTZ, AS ADMINISTRATRIX OF THE ESTATE
OF JOANNE WOLTZ, DECEASED, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

JEANETTE L. FIGUEROA, M.D., JOSEPH A.
PARIS, M.D., DON A. COLLURE, M.D., KALEIDA
HEALTH, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (J. MARK GRUBER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS DON A. COLLURE, M.D. AND KALEIDA
HEALTH.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (JENNIFER L. NOAH OF COUNSEL),
FOR DEFENDANTS-APPELLANTS JEANETTE L. FIGUEROA, M.D. AND JOSEPH A.
PARIS, M.D.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Gerald
J. Whalen, J.), entered May 17, 2010 in a medical malpractice and
wrongful death action. The order denied the motions of defendants
Jeanette L. Figueroa, M.D., Joseph A. Paris, M.D., Don A. Collure,
M.D., and Kaleida Health for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court